Citation Nr: 1339575	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  10-21 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric condition other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1987 to November 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In connection with a prior claim for entitlement to service connection for PTSD, the Veteran presented testimony before a Decision Review Officer (DRO) at an October 2009 hearing held at the Nashville RO.  A transcript of the hearing is associated with the record.

The Veteran requested a Board hearing in April 2010.  Because the Veteran withdrew the hearing request in August 2011, the Board will proceed with its adjudication of the appeal.  See 38 C.F.R. § 20.704(d) (2012).

In December 2012, the Board issued a decision denying entitlement to service connection for PTSD.  The December 2012 decision is final with respect to that claim and the Board no longer has jurisdiction over it.  38 U.S.C. § 7266 (West 2002); 38 C.F.R. §§ 20.1100, 20.1105, and 20.1304 (2012).  The December 2012 Board decision also expanded the issues to include a claim for service connection for an acquired psychiatric disorder other than PTSD and remanded that claim for proper notice and further development.  The RO provided the proper notice and denied the claim for service connection for an acquired psychiatric disorder other than PTSD in February 2013.  The Veteran appealed to the Board.  In an April 2013 decision, the Board remanded the matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. for additional development to include providing an examination to determine the nature and etiology of any acquired psychiatric disorder other than PTSD.  The requested actions having been completed and the matter readjudicated by the RO in a June 2013 Supplemental Statement of the Case, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Evidence has been received subsequent to the final consideration of the claim by the RO and the Veteran has waived RO consideration of that evidence.  The Board may consider the appeal.  See 38 C.F.R. § 20.1304(c) (2012).

The issue of entitlement to service connection for PTSD (based on new and material evidence) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's acquired psychiatric disorder other than PTSD was not manifest in active military service and is not otherwise etiologically related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder other than PTSD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Further, where the veteran asserts entitlement to a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  The Veteran claims he has severe depression and that is the only mental condition other than PTSD his treating physicians have diagnosed.  Because depression is not listed as a chronic disease under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology do not apply in the instant case.  

For disabilities that are not listed as chronic, under 38 C.F.R. § 3.309(a), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When evaluating the evidence of record, the Board must assess the credibility and probative value of the evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  While the Board is not free to ignore the opinion of a treating physician, it may favor the opinion of one competent medical expert over another if its statement of reasons and bases is adequate to support that decision.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300-301 (2008); Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993).  Here, the opinions of several mental health professionals are of record, and each of those mental health professionals was presumably qualified by training and experience to render the opinion.  Each of these opinions constitutes probative evidence.  However, it is the role of the Board as fact finder to determine what evidence is the most probative.

The Veteran contends that he is entitled to service connection for an acquired psychiatric disorder other than PTSD which, he claims, is due to harassment he suffered while enlisted in the Navy.  See August 2013 Informal Hearing Presentation.  Specifically, the Veteran has stated that his superiors singled him out for unsavory tasks, were verbally abusive to him, awoke him in early morning hours to harass him, and, on one occasion, threatened to sexually assault him.  See, e.g., July 2007 VA Progress Notes/Psychiatric Consultation.

The Veteran does not contend that he had an acquired psychiatric disorder other than PTSD during his active military service, nor do his service treatment records indicate that he had any acquired psychiatric disorder during active service.  Both the January 1987 enlistment and September 1991 separation examination reports show a normal psychiatric evaluation and the Veteran did not report any psychiatric symptoms at the time of separation.  Indeed, he checked "no" next to "depression or excessive worry" and "nervous trouble of any sort".  He also indicated at separation that he had not received any treatment for a mental condition.  The Board finds that the Veteran did not have an acquired psychiatric disorder other than PTSD during his active military service or at separation.

The Board notes that the lay statements submitted by the Veteran, including his own as well as those of both his wife and his fellow service member, relate primarily to whether the alleged in-service stressors occurred and the nature of his present symptomatology.  As will be discussed below, resolution of those issues are unnecessary.  The Veteran and his lay witnesses lack the medical training and expertise needed to provide a complex medical opinion such as diagnosing a mental health condition and determining the etiology of an acquired psychiatric disorder where multiple in-service and post-service stressors are present.  See Jandreau, 492 F.3d at 1377.  To the extent the lay witnesses have expressed opinions regarding the proper diagnosis of the Veteran's symptoms or the etiology of any acquired psychiatric disorder that the Veteran has, the Board finds those opinions are not competent evidence in the circumstances of this case.  The Board has, however, considered the lay statements to the extent they are relevant in evaluating the relative weight to be accorded the various diagnostic and etiological opinions of the mental health professionals who treated or examined the Veteran.

The first indication in the Veteran's medical records that the Veteran may have a mental health condition was in June 2007.  His primary care provider at the Mountain Home VAMC indicated that the Veteran's depression screen and PTSD screen were both positive.  The primary care provider prescribed an anti-depressant and referred the Veteran for a psychology consultation which took place in July 2007.  The Licensed Clinical Social Worker (LCSW) who examined the Veteran diagnosed PTSD, but did not include a separate diagnosis of depression.  See July 2007 VA Psychology Consult.  The LCSW noted that the Veteran had not had any prior mental health treatment.  Id.

Thereafter, the LCSW continued to treat the Veteran for PTSD which treatment initially consisted of individual therapy sessions.  Beginning in 2010, the Veteran's mental health treatment included biweekly meetings of a PTSD Men's Group led by the LCSW.  During the course of his treatment, the Veteran frequently reported improvement in his symptoms and, on numerous occasions, thanked the LCSW for her help, highlighting how helpful the PTSD treatment program had been for him.

The LCSW has submitted a letter in support of the Veteran's claim in which she states that the Veteran has PTSD and, in addition, depression which she considers "a separate Axis I diagnosis."  See January 2013 Letter from LCSW.  However, the VA treatment records reflecting mental health care provided by the LCSW and other VA mental health professionals consistently list PTSD as the only Axis I diagnosis.  See, e.g., July 2007 VA Psychology Consult; October 2007 VA PTSP Follow-up by LCSW; February 2012 VA Psychiatry Medication Management Note by Dr. "A"; May 2013 VA Mental Health Medication Management Note by Dr. "R".

While the LCSW opines in her January 2013 letter that the Veteran's PTSD is related to the Veteran's active military service, she does not provide an opinion on the etiology of the depression that she designates as an Axis I diagnosis.  To the extent a nexus opinion could be implied in this letter, the Board notes that a medical opinion obtains weight through reasoned analysis connecting conclusions with supporting data.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("A medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The letter does not provide any reasoning or analysis that connects the Veteran's alleged depression with his military service beyond describing the Veteran's reports of emotional trauma during the military and subsequent PTSD.

The evidence before the Board also includes records from the SSA.  Those records contain the results of a June 2008 examination for the Tennessee Disability Determination Services.  The report on that examination states, in the "Diagnostic Impression" section under "Axis I":  "Post Traumatic Stress Disorder, Chronic Major Depressive disorder, recurrent, severe with psychotic features.  Obsessive Compulsive Disorder."  See June 2008 Report on SSA Psychological Evaluation.  These diagnoses were based on symptoms reported by the Veteran.  The SSA examiner noted that the diagnosed obsessive compulsive disorder had, according to the Veteran's own reports, existed since childhood and was unrelated to the Veteran's military service.  The SSA examiner is the only mental health professional to indicate an Axis I diagnosis of obsessive compulsive disorder.  See, e.g., January 2013 Letter from LCSW (indicating, based on years of treatment, only diagnoses of PTSD and depression).

Moreover, no other mental health professional has indicated, as did the SSA examiner, that the Veteran has major depressive disorder "with psychotic features."  The symptoms relied on by the SSA examiner to make this diagnosis included auditory hallucinations "1-2 times weekly".  Those symptoms were neither observed by the Veteran's treating mental health professionals nor reported to them by the Veteran.  For instance, the LCSW who provided the initial psychology consultation and who sent in the January 2013 letter examined the Veteran in July 2007 and October 2007 which was prior to the SSA examination.  The reports on those examinations include no indication that the Veteran experienced hallucinations or other "psychotic features," and the many other records reflecting the treatment provided by that LCSW over the next five years also do not indicate that the Veteran has ever experienced hallucinations or delusions.  Further, neither Dr. "A" nor Dr. "R" have ever indicated that the Veteran experienced hallucinations or delusions of any sort.  See, e.g., February 2012 VA Psychiatry Medication Management Note by Dr. "A"; May 2013 Mental Health Medication Management Note by Dr. "R" ("Hallucinations denied."). 

The Veteran did report hallucinations to the VA examiner in May 2013.  The Board finds it significant that the Veteran's self reports of hallucinations have only occurred in the context of examinations for the purpose of receiving benefits and never during treatment.  See, e.g., February 2013 VA Mental Health Medication Management Note by Dr. "R" ("Denies hallucinations"); see also Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  The VA examiner noted the inconsistency between reports to treating physicians and examinations for benefits purposes.  Partly for that reason, the VA examiner concluded that the reports of hallucinations were not reliable:  "It is highly unlikely the Veteran has been suffering with a psychotic disorder such as schizophrenia without any of his treatment providers noticing."  See May 2013 Report on VA Examination.  The Board finds persuasive the VA examiner's reasoning in discounting the reliability of these reported symptoms.

With respect to the etiology of the "chronic major depressive disorder" diagnosed by the SSA examiner, the SSA examiner specifically indicated that the Veteran reported that, since a 2007 accident in which he seriously injured his back, the Veteran had been increasingly depressed.  See June 2008 Report on SSA Psychological Evaluation.  The SSA examiner also noted that the Veteran had "experienced a significant number of stressors over the last few years and he seems to be having difficulty coping with them."  Thus, to the extent the SSA examiner discussed etiology, her opinions suggest that the Veteran's depression is not etiologically related to his service but, instead, is the result of more recent events, including the 2007 accident and related stressors.

Other than as discussed above, the only mental health professional to provide an opinion regarding the etiology of any acquired psychiatric disorder other than PTSD is the VA clinical psychologist who examined the Veteran in May 2013.  That examination was for the purpose of determining the nature and etiology of any acquired psychiatric disorder other than PTSD.  The VA examiner was unable to diagnose any mental disorder at the May 2013 examination because objective test data from the Personality Assessment Inventory strongly suggested that the Veteran attempted to exaggerate or feign his symptoms.  The VA examiner provided a thorough discussion of his reasons and analysis in discounting the Veteran's reported hallucinations and delusional thoughts and in concluding that the Veteran was either exaggerating or feigning symptoms.  See May 2013 Report on VA Examination; see also Wood, 1 Vet. App. at 193 (noting Veteran's obligation to cooperate).  

Despite the VA examiner's inability to diagnose any mental disorder, he did opine that the claimed condition was less likely than not (less than 50%) incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner noted that the Veteran's in-service performance evaluations improved during his service, the Veteran did not seek mental health treatment for 16 years after his separation from the Navy, and the Veteran was gainfully employed during those years.  The examiner also noted the indications that the Veteran was exaggerating or feigning symptoms, the lack of any behavioral markers in the record, and inconsistencies in his stressor descriptions over the years.  The VA examiner opined that those factors suggested that it was less likely than not that the Veteran's current reported symptoms are etiologically related to his period of active service.  See May 2013 Report on VA Examination.

In contrast to the January 2013 letter opinion by the LCSW, the VA examiner bolstered his May 2013 etiological opinion with an exhaustive discussion of the Veteran's personal history, his occupational history, his mental health history, and the currently reported symptoms.  The VA examiner conducted extensive testing and personally examined the Veteran.  The VA examiner then provided a detailed explanation of his reasoning in reaching his conclusions.  While the LCSW who treated the Veteran for many years was no doubt aware of most or even all of the factors considered by the VA examiner, the LCSW did not indicate how the factors related to her diagnosis of depression.  More pertinently, the LCSW did not clearly state an etiological opinion, much less provide reasoning and analysis linking the data on which she relied to an etiological conclusion.  The VA examiner's etiological opinion is the most persuasive and best-supported analysis in the record regarding the causal nexus of any acquired psychiatric disorder other than PTSD suffered by the Veteran.  See Nieves-Rodriguez, 22 Vet. App. at 304.

The Board finds that there is no causal nexus between the Veteran's active military service and any acquired psychiatric disorder other than PTSD suffered by the Veteran.  In light of this finding, it is unnecessary to specifically determine whether the Veteran currently has an acquired psychiatric disorder other than PTSD, such as depression, or to decide whether the in-service events the Veteran allegedly experienced actually occurred.  Because there is no etiological link between the Veteran's active military service and any currently diagnosed acquired psychiatric disorder other than PTSD, the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD necessarily fails.  Shedden, 381 F.3d at 1167.  

The evidence is not in equipoise, so the benefit-of-the-doubt rule does not apply.  Gilbert, 1 Vet. App. at 53-56.  Accordingly, entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.  

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in December 2012 prior to the adjudication of his claim for service connection for an acquired psychiatric disorder other than PTSD in February 2013.  The contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Board concludes that VA satisfied its duties to notify the Veteran.  

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, Social Security Administration (SSA) records, and private treatment records.  The Veteran has not identified any relevant records aside from those that are already in evidence.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.  

VA also satisfied its duty to obtain a medical examination.  In May 2013, VA provided the Veteran a medical examination to determine the nature and etiology of any acquired psychiatric disorder other than PTSD.  The examination is adequate as the VA examiner reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  While the VA examiner was unable to render a diagnosis of the Veteran's mental disorder, the examiner indicated that objective test data "strongly suggests that the Veteran attempted to exaggerate or feign his symptoms."  See May 2013 Report on VA Examination.  If a Veteran desires help with his claim, he must cooperate with VA's efforts to assist him."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street").  

In any event, as discussed more fully above, the current record is sufficient to make a determination regarding service connection for an acquired psychiatric disorder other than PTSD without the benefit of a specific diagnosis by the VA examiner.  Therefore, VA has no obligation to obtain further medical examinations or opinions in connection with those claims.  See 38 U.S.C.A. § 5103(A)(d); see also Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


